ChromaDex Corporation 10005 Muirlands Boulevard, Suite G Irvine, California 92618 October 18, 2011 VIA EDGAR Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: ChromaDex Corporation Registration Statement on Form S-3 Filed: September 1, 2011 Registration No. 333-176636 Dear Sir or Madam: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), ChromaDex Corporation (the “Company”) hereby requests that the effective date of the above-referenced Registration Statement on Form S-3 be accelerated so that the Registration Statement may become effective on Wednesday, October 19, 2011 at 1:00 p.m. (Eastern time), or as soon thereafter as may be practicable. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert the staff comments and the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company confirms that it is aware of its responsibilities under the Securities Act and the Securities Exchange Act of 1934, as amended, as they relate to the proposed offering of the securities specified in the above-referenced Registration Statement. We request that we be notified of such effectiveness by a telephone call to Matthew O’Loughlin of Manatt, Phelps & Phillips, LLP at (714) 338-2710. Sincerely, CHROMADEX CORPORATION By: /s/ Frank L. Jaksch, Jr. Frank L. Jaksch, Jr. Chief Executive Officer
